Case 2:20-cv-12764-GCS-EAS ECF No. 22, PageID.327 Filed 01/28/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LITERATI, LLC,

       Plaintiff/Counterclaim                Civil Action No. 20-cv-12764
       Defendant
                                             Honorable George Caram Steeh
v.                                           Magistrate Judge Elizabeth A. Stafford

LITERATI, INC.,

       Defendant/Counterclaimant


                  JOINT STIPULATION DISMISSING
     PLAINTIFF’S SECOND, TENTH, ELEVENTH, AND THIRTEENTH
                     AFFIRMATIVE DEFENSES

      On January 19, 2021, Defendant informed Plaintiff that it intended to file,

under Federal Rules of Civil Procedure 12(f) and 9(b), a motion to strike four of

Plaintiff’s affirmative defenses to Defendant’s counterclaims. Specifically,

Defendant intended to move to strike Plaintiff’s second, tenth, eleventh, and

thirteenth affirmative defenses, quoted below for reference:

            2.     Defendant’s claims are barred, in whole or in part, under
      the applicable statute or statutes of limitations.

           10. Defendant’s claims are barred, in whole or in part, by the
      Lanham Act.

           11. Defendant’s claims are barred, in whole or in part,
      because the PTO has not granted it the requested marks.




                                         1
Case 2:20-cv-12764-GCS-EAS ECF No. 22, PageID.328 Filed 01/28/21 Page 2 of 3




            13. Defendant’s alleged Acquired marks were obtained
      fraudulently.

ECF No. 17, PageID.224–25 (italics added).

      After conferring on Defendant’s proposed motion under Local Rule 7.1(a),

Plaintiff disagrees that striking the defenses is warranted, but has stipulated that it

will voluntarily dismiss the four defenses at this time. The parties further stipulate

that the dismissal is without prejudice to Plaintiff’s ability to re-plead or otherwise

assert one or more of the second, tenth, eleventh or thirteenth affirmative defenses

in the event the factual record in the case develops to warrant such re-pleading or

assertion, as appropriate under the rules and subject to Defendant’s right to object

under the rules.

      IT IS SO ORDERD.


Dated: January 28, 2021                       s/George Caram Steeh
                                              GEORGE CARAM STEEH
                                              United States District Judge




                                          2
Case 2:20-cv-12764-GCS-EAS ECF No. 22, PageID.329 Filed 01/28/21 Page 3 of 3




IT IS SO STIPULATED and AGREED.

 /s/ Angela L. Jackson                   /s/ Travis R. Wimberly
Angela L. Jackson                        Travis R. Wimberly (admitted; TX Bar
Christopher M. Taylor                    No. 24075292)
Adam Linkner                             Daniel S. Martens (admitted; TX Bar
HOOPER HATHAWAY, P.C.                    No. 24116722)
126 South Main St.                       PIRKEY BARBER PLLC
Ann Arbor, MI 48104                      1801 East 6th St., Suite 300
ajackson@hooperhathaway.com              Austin, TX 78702
ctaylor@hooperhathaway.com               (512) 322-5200
alinkner@hooperhathaway.com              twimberly@pirkeybarber.com
                                         dmartens@pirkeybarber.com

                                         /s/ J. Michael Huget
                                         J. Michael Huget (P39150)
                                         Sarah E. Waidelich (P80225)
                                         HONIGMAN LLP
                                         315 East Eisenhower Parkway
                                         Suite 100
                                         Ann Arbor, MI 48108-3330
                                         (734) 418-4200
                                         MHuget@honigman.com
                                         SWaidelich@honigman.com

Counsel for Plaintiff/Counterclaim       Counsel for
Defendant                                Defendant/Counterclaimaint




                                     3
